PER CURIAM.
We reverse the trial court's order adjudicating M.S. delinquent on the charge of disorderly conduct. The evidence was wholly insufficient to prove that the officer was precluded from carrying out his official duties because of the language and conduct of M.S. See White v. State, 330 So.2d 3 (Fla.1976). See also Gonzales v. City of Belle Glade, 287 So.2d 669 (Fla.1973); D.C.E. v. State, 381 So.2d 1097 (Fla. 1st DCA 1979), cert. denied, 386 So.2d 635 (Fla.1980); Harbin v. State, 358 So.2d 856 (Fla. 1st DCA 1978).
Reversed and remanded with directions to discharge the appellant.